Case 18-33427-thf       Doc 7    Filed 11/13/18      Entered 11/13/18 10:02:15           Page 1 of 1

               UNITED STATES BANKRUPTCY COURT
                                Western District of Kentucky
      IN RE:                                                        Case No.:18−33427−thf
      Michael Ryan Davis
                                                                    Chapter: 7
                                 Debtor(s)                          Judge: Thomas H. Fulton




                                             NOTICE
      TO THE DEBTOR(S) AND ALL PARTIES IN INTEREST:

      Please be advised that the following matter has been Entered by the Court on this date:

      Order To Pay Filing Fees In Installments. Debtor may pay fee in up to four installments,
      provided that entire amount due is paid on or before the listed due date. Failure to pay
      fee as ordered will result in the dismissal of the case, so ORDERED by /s/ Judge Fulton.
      Amount of Filing Fee Due : $251.25. Please be advised that the Court cannot accept
      personal checks or third−party checks as a form of payment. Installments for debtors
      represented by counsel should be made by counsel via the electronic filing system.
      Payments made by pro se parties must be made by mail or in−person before 4 PM
      Eastern time. Full filing fee due by 1/14/2019. (Weber, S)This Notice of Electronic
      Filing is the Official ORDER for this entry. No document is attached.



      Dated: 11/13/18
                                                           FOR THE COURT
      By: saw                                              Elizabeth H. Parks
      Deputy Clerk                                         Clerk, U.S. Bankruptcy Court
